620 N.W.2d 909 (2001)
Rodney I. GROTH, Respondent,
v.
DOTSON COMPANY, and American Compensation Insurance Company/RTW, Inc., Relators,
Dotson Company, and American Mutual Liability/MIGA, Dotson Company and Travelers Insurance Company, Respondents,
MII Life Inc., et al., Intevenors, and
Special Compensation Fund.
Nos. C5-00-1746, C7-00-1747.
Supreme Court of Minnesota.
January 9, 2001.
Philip R. Reitan, Reitan Law Office, Mankato, for Employee.
Mark A. Kleinschmidt, Cousineau, McGuire & Anderson, Chtd., Minneapolis, for Dotson and American Compensation Ins., Employer's Insurer.
Richard C. Pranke, John Ness & Assoc., St. Louis Park, for Dotson and Travelers Ins., Employer's Insurer.
Jane McMahon, St. Paul, for MII Life and Blue Cross/Blue Shield, Employer's Insurer.
Michael D. Miller, McCollum, Crowley, Vehanen, Moschet & Miller, Ltd., Bloomington, for American Mut. Liability, Employer's Insurer.
Sara Stoltman, St. Paul, for Special Comp. Fund, Employer's Insurer.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 14, 2000, be, and the same is, affirmed without opinion. See Minn.R.Civ.App.P. 136.01, subd. 1(b).
BY THE COURT
Russell A. Anderson
Associate Justice